Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-10, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s argument that Cunningham in view of Bartlett fails to specify wherein each different type of coupler of the plurality of different types of couplers is configured to be disposed in any receptacle, the Examiner respectfully disagrees.
Applicant’s invention is capable of providing different types of coupler in different, substantially same receptacles. Cunningham understandably reads on this claimed configurability as Cunningham illustrates that all receptacles, 18, are substantially identical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 6,227,300) alone.

As concerns claim 1, Cunningham discloses a configurable coupling assembly, comprising:
a body (TH) having a central bore (P) and a plurality of receptacles (18), wherein the central bore is configured to facilitate flow of fluid through the body, the plurality of receptacles are positioned radially outward from the central bore (Figure 5B), the plurality of receptacles are substantially the same as one another (as indicated by Figure 5), the plurality of receptacles is configured to receive a respective plurality of couplers (20, 22), and the respective plurality of couplers comprises a plurality of different types of couplers (Column 4, Lines 39-57);
wherein each different type of coupler of the plurality of different types of couplers (20, 22) is configured to be disposed in any receptacle of the plurality of receptacles.
One of ordinary skill would have interpreted element 18 of Cunningham as being capable of disposing each different type of coupler (20, 22) of the plurality of different types of couplers in any receptacle (18) of the plurality of receptacles as they are all identical in appearance.  Each appears to be identical and capable of being used for either electric or hydraulic connections until such point as it is specifically allocated for one or the other, as shown in Figure 8.

As concerns claim 2, Cunningham discloses the configurable coupling assembly of claim 1, wherein each receptacle of the plurality of receptacles has a circular cross-section. (Cunningham - Figure 5B)

As concerns claim 3, Cunningham discloses the configurable coupling assembly of claim 1, wherein distances between the plurality of receptacles and the central bore are substantially equal to one another. (Cunningham - Figure 5B, Figure 8 also illustrates wherein both receptacles for 20 and 22 may be inset and substantially equal to one another.)

As concerns claim 4, Cunningham discloses the configurable coupling assembly of claim 1, wherein the plurality of different types of couplers comprises two or more of a fiber optic coupler, an electrical coupler, a hydraulic coupler, or a chemical coupler. (Column 3, Lines 3-7, Column 4, Lines 39-57)

As concerns claim 9, Cunningham discloses a configurable coupling assembly, comprising:
a body (TH) having a central bore (P) and a plurality of receptacles (18), wherein the central bore is configured to facilitate flow of fluid through the body, the plurality of receptacles are positioned radially outward from the central bore, and the plurality of receptacles are substantially the same as one another (Figure 5B); and
a plurality of couplers (20, 22), wherein each coupler of the plurality of couplers is disposed within a respective receptacle of the plurality of receptacles, and the plurality of couplers comprises a plurality of different types of couplers (Column 4, Lines 39-57);
wherein each different type of coupler (20, 22) of the plurality of different types of couplers is configured to be disposed in any receptacle (18) of the plurality of receptacles. 
One of ordinary skill would have interpreted element 18 of Cunningham as being capable of disposing each different type of coupler (20, 22) of the plurality of different types of couplers in any receptacle (18) of the plurality of receptacles as they are all identical in appearance.  Each appears to be identical and capable of being used for either electric or hydraulic connections until such point as it is specifically allocated for one or the other, as shown in Figure 8.

As concerns claim 10, Cunningham discloses the configurable coupling assembly of claim 9, wherein the plurality of different types of couplers comprises two or more of a fiber optic coupler, an electrical coupler, a hydraulic coupler, or a chemical coupler. (Column 3, Lines 3-7, Column 4, Lines 39-57)

As concerns claim 15, Cunningham discloses the configurable coupling assembly of claim 9, wherein distances between the plurality of receptacles and the central bore are substantially equal to one another. (Cunningham - Figure 5)

Claims 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Neuroth (US 5,051,103).

As concerns claim 5, Cunningham discloses the configurable coupling assembly of claim 1, however fails to specify further details of the coupling assembly.
Neuroth (US 5,051,103) however teaches a coupling assembly further comprising at least one seal (190, 192) configured to be disposed within at least one receptacle (36) between a respective coupler (160) and a body (12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a seal disposed within at least one receptacle between a respective coupler and a body, as taught by Neuroth to the invention of Cunningham for the expected benefit of providing a sealing arrangement to effectively convey data, electricity, hydraulic or pneumatic signals, etc, across the coupling.

As concerns claim 6, Cunningham discloses the configurable coupling assembly of claim 1, however fails to specify particulars about the coupling.
Neuroth, however teaches a coupling assembly comprising a receptacle (36) wherein the receptacle comprises a respective mounting feature (184, 186) configured to couple a respective coupler (160) to the body.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the receptacles comprise a respective mounting feature, as taught by Neuroth, to the combination of Cunningham in view of Bartlett for the expected benefit of providing modularity and the ability to remove individual couplings for maintenance.

As concerns claim 7, the combination discloses the configurable coupling assembly of claim 6, wherein the mounting feature of each receptacle of the plurality of receptacles comprises threads. (Neuroth - Figure 2)

As concerns claim 8, the combination discloses the configurable coupling assembly of claim 7, wherein an undercut (Neuroth - Figure 2, space below end of threading, near citation number "70" for reference) is formed adjacent to the threads of each receptacle of the plurality of receptacles.

As concerns claim 11, Cunningham discloses the configurable coupling assembly of claim 9, however fails to specify particulars about the coupling.
Neuroth, however teaches a coupling assembly comprising a receptacle (36) wherein the receptacle comprises a respective first mounting feature (184, 186), and a coupler (160) comprises a respective second mounting feature (186, 184), the first mounting feature configured to engage the second mounting feature to couple a respective coupler (160) to the body.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the receptacles comprise a respective mounting feature, as taught by Neuroth, to the invention of Cunningham for the expected benefit of providing modularity and the ability to remove individual couplings for maintenance.

As concerns claim 12, the combination discloses wherein the first mounting feature of each receptacle of the plurality of receptacles comprises threads, and the second mounting feature of each coupler of the plurality of couplers comprises corresponding threads. (Neuroth - Figure 2)

As concerns claim 13, the combination discloses the configurable coupling assembly of claim 12, wherein an undercut (Neuroth - Figure 2, space below end of threading near citation number "70" for reference) is formed adjacent to the threads of each receptacle of the plurality of receptacles.

Allowable Subject Matter
Claims 16-18 and 22 are allowed over the prior art of record.
The prior art of record discloses the claimed configurable tubing hanger of claim 16, however fails to teach or fairly suggests, alone or in combination, inter alia, wherein a first or second keyway are formed across corresponding threads, wherein rotation of a coupler is blocked when a key is disposed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679